DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dawoud et al. (US 20190336026).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding claim 1, Dawoud discloses implantable cardiac monitor (ICM) 100 (Fig. 1, section 0076, an implantable cardiac monitoring device (ICM) 100 intended for subcutaneous implantation at a site near the heart), comprising: electrodes configured to sense analog cardiac activity (CA) signals when engaged with tissue at a location remote from the heart (Fig.1, section 0076, The ICM 100 includes a pair of spaced-apart sense electrodes 114, 126 positioned with respect to a housing 102. The sense electrodes 114, 126 provide for detection of far field electrogram signals), wherein one or more of the electrodes transition between an engaged state and disengaged state with respect to the tissue (Section 0013, Although recent improvements have been made in implantable device hardware, filters, and sensing algorithms, false detection of bradycardia and asystole episodes remains a challenge due to small amplitude signals, premature ventricular contraction (PVC) beats, sudden drops in signal amplitude, suboptimal device programming, and loss of contact between subcutaneous tissue and electrodes); an analog to digital (A/D) converter communicating with the electrodes along a data signal path, the A/D converter configured to convert the analog CA signals to digital CA signals (section 0205, the one or more processors apply a feature enhancement function to the CA signals to form an enhanced feature of interest in the 
Concerning claim 2, Dawoud discloses an amplifier circuit connected to the electrodes along the data signal path and configured to amplify the analog CA signals, the ETF circuit interacting with the amplifier circuit to introduce the feedback signal component into the data signal path (Section 0083, The sensing circuitry may include dedicated sense amplifiers, multiplexed amplifiers, or shared amplifiers. It may further employ one or more low power, precision amplifiers with programmable gain and/or 
With respect to claim 3, Dawoud discloses a voltage reference signal path configured to provide a reference voltage, the ETF circuit configured to generate the feedback signal component into the voltage reference signal path such that the feedback signal component is superimposed onto the analog CA signal (Section 0287, the amplitude threshold may be set as a predetermined voltage and/or by subtracting a predetermined voltage from an amplitude of the peak of an R-wave and/or adding a predetermined voltage to an amplitude of a peak of a P-wave or T-wave)
Regarding claim 4, Dawoud discloses the ETF circuit is configured to detect a loss of electrode-tissue contact (LOC) condition corresponding to the disengaged state, and based thereon, the ETF circuit configured to introduce the feedback signal component (Section 0213, a non-physiologically high derivative may occur due to motion artifacts, or a non-physiologically low derivative may occur for an extended period of time, such as due to partial or complete loss of skin contact at one or more electrodes)
With respect to claim 12, Dawoud discloses a housing 102 enclosing the A/D converter 150, ETF circuit and one or more processors, the electrodes provided on the housing (Fig.1, section 0076, an implantable cardiac monitoring device (ICM) 100 intended for subcutaneous implantation at a site near the heart. The ICM 100 includes a pair of spaced-apart sense electrodes 114, 126 positioned with respect to a housing), the housing configured to be implanted in a subcutaneous pocket (section 0076, an implantable cardiac monitoring device (ICM) 100 intended for subcutaneous 
Regarding claim 13, Dawoud discloses implantable cardiac monitor (ICM) 100 (Fig. 1, section 0076, an implantable cardiac monitoring device (ICM) 100 intended for subcutaneous implantation at a site near the heart), comprising: electrodes configured to sense analog cardiac activity (CA) signals when engaged with tissue at a location remote from the heart (Fig.1, section 0076, The ICM 100 includes a pair of spaced-apart sense electrodes 114, 126 positioned with respect to a housing 102. The sense electrodes 114, 126 provide for detection of far field electrogram signals), wherein one or more of the electrodes transition between an engaged state and disengaged state with respect to the tissue (Section 0013, Although recent improvements have been made in implantable device hardware, filters, and sensing algorithms, false detection of bradycardia and asystole episodes remains a challenge due to small amplitude signals, premature ventricular contraction (PVC) beats, sudden drops in signal amplitude, suboptimal device programming, and loss of contact between subcutaneous tissue and electrodes); an analog to digital (A/D) converter communicating with the electrodes along a data signal path, the A/D converter configured to convert the analog CA signals to digital CA signals (section 0205, the one or more processors apply a feature enhancement function to the CA signals to form an enhanced feature of interest in the CA data set. For example, the processors may first compare the modified CA signal to a lower boundary threshold e.g., 1 unit of an analog to digital converter); an electrode—
Concerning claim 14, Dawoud discloses amplifying the analog CA signals; and wherein the superimposing  (Section Sections 0065, 0227, Markers may be superimposed upon CA signals or presented proximate to, and temporally aligned with, CA signals, the CA signal 1060 includes a series of cardiac events or beats 1062, from which the ICM has identified device detected R-waves denoted by R-wave marker 1064 (e.g., a dot) superimposed upon the cardiac events) further comprises introducing a feedback signal component into the data signal path using an electrode- tissue feedback (ETF) circuit (Section 0083, The sensing circuitry may include dedicated sense amplifiers, multiplexed amplifiers, or shared amplifiers. It may further employ one 
With respect to claim 15, Dawoud discloses the generating further comprises generating the feedback signal component into a voltage reference signal path such that the feedback signal component is superimposed onto the analog CA signals (Section 0287, the amplitude threshold may be set as a predetermined voltage and/or by subtracting a predetermined voltage from an amplitude of the peak of an R-wave and/or adding a predetermined voltage to an amplitude of a peak of a P-wave or T-wave).
Claim Objections
Claims 5-11, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792